El Juez Asociado Sil MácLeaey,
emitió la siguiente opinión del Tribunal.
El apelante en el presente caso fué convicto por la Cor-te Municipal de Ponce del delito de alteración dé la paz pública, y condenado á la pena de tres meses de Cárcel, y al pago de una multa de doscientos dollars. Dicha sentencia fue dictada.el día 17 de Enero de 1905. -El díá 18 de Marzo siguiente hizo solicitud al Juez de Dis-trito de Ponce para el auto de babeas corpus, alegando varias irregularidades en los procedimientos por los cua-les fué convicto, pero no alegó nada que demostrase al-gún error fundamental, ó falta de jurisdicción. Se ex-pidió el auto de habeas -corpus y el día 17 de Marzo el I-Ion. José Toxis Soto dictó la siguiente sentencia:
"Vista en el (lia 14 de Marzo de 1905 esta petición de habeas ¡jerpas; visto el mandamiento diligenciado por el Alcaide de la *361Cárcel de esta Ciudad, presentando el preso en persona; oídas las pruebas ofrecidas por las partes, y los argumentos de éstas, el Pueblo de Puerto Rico por su Fiscal y el acusado por su abogado Don Luis Llorens.
■Por cuanto : apareciendo de las diligencias del Juez Municipal y de lo expuesto en el párrafo II de esta petición que el juicio contra el acusado que' originó su actual prisión, se celebró en for-ina lega'l, no es bastante la falta de señalamiento prévio de dicho juicio para viciar de nulidad la sentencia reeaida, ya que el acusado pudo solicitar la suspensión del mismo para tener una oportunidad de presentar ó de que se citaran judicialmente sus testigos, y sin embargo no hizo uso de este derecho.
Por cuanto: habiéndose leido al acusado la denuncia según de-claración del Secretario de la Corte Municipal, y asistido ademas al acto de la investigación prévia, firmando el acta que se exten-dió al efecto,' á pesar de no requerirse esta formalidad por la ley, no puede alegar con éxito que el Juez no le enteró de la denuncia y de las demás circunstancias q-ue determina el artículo 24 refor-mado del Código de Enjuiciamiento Criminal.
Por cuanto: habiendo estado presente el acusado en el juicio ca-rece de fuerza la alegación de que no se le citó para dicho acto.
Por cuanto: la alegación de no constar en el acta del juicio que se extendió por el. Juez que los testigos declararan bajo juramen-to, no es de tenerse en cuenta porque no siendo la Corte Municipal una Corte de Record era .innecesaria el acta del Juicio, bastando los asientos correspondientes en el docket para establecer prima facie la corrección de todos los procedimientos, siendo de la incumben-cia del acusado probar lo contrario, y á mayor abundamiento el Se-cretario de la Corte Municipal declara que los testigos fueron exa-minados bajo juramento.
Por tanto, la Corte es de opinión:
Que los fundamentos de esta petición de babeas corpus, no- son bastantes para estimar ilegal la prisión de Andrés Gastón Guilbe ó Andres Guilbe, y en consecuencia desestima dicha petición de-biendo el preso continuar bajo su actual custodia.”
En la sentencia que antecede se consigna la ley aplica-dle á casos de esta índole y nosotros no podríamos liacor mejor que adoptarla como nuestra opinión; y por las ra-zones expresadas en la misma, debe confirmarse ]a sen-tencia de la. Corte de Distrito debiendo ponerse al preso *362nuevamente bajo la custodia del Alcaide para cumplir su condena.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados, Hernández, Eigueras y Wolf.